COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Royalty Asset Holdings II, LP, Noble            §             No. 08-22-00108-CV
 Energy, Inc., Charlotte Poe, Trustee of the
 Gerhardt Family Trust, Harold Schneider,        §               Appeal from the
 TD Minerals LLC and Sourcing Rock,
 LLC,                                            §              143rd District Court

                      Appellants,                §           of Reeves County, Texas

 v.                                              §           (TC# 21-03-23912-CVR)

 Bayswater Fund III-A LLC, Bayswater             §
 Fund III-B LLC, Bayswater Resources
 LLC, Colburn Oil, LP, Ditto Land                §
 Company, LLC, Fall Land & Cattle, LLC,
 Pegasus Resources, LLC, and Robbins             §
 Family Minerals, LP,
                                                 §
                       Appellees.
                                                 §
                                               ORDER

       The Court GRANTS the Appellant Royalty Asset Holdings II, LP’s second motion for

extension of time within which to file the reply brief until January 16, 2023. NO FURTHER

MOTIONS FOR EXTENSION OF TIME TO FILE THE APPELLANT ROYALTY ASSET

HOLDINGS II, LP’S REPLY BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Rick Thompson, the Appellant’s attorney, prepare

the Appellant’s reply brief and forward the same to this Court on or before January 16, 2023.

       IT IS SO ORDERED this 14th day of December, 2022.

                                               PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.